Title: To Thomas Jefferson from Caspar Wistar, 15 October 1802
From: Wistar, Caspar
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Oct. 15. 1802.
          
          I beg leave to recommend to you the Bearer, Mr. P. Kuhn Junr., a very amiable & worthy young gentleman who is about establishing a commercial house at Gibralter—He is the Son of a Gentleman of very high character for honour & integrity, who has been long & successfully engaged in the mediterranean trade—as he has been educated in his Father’s Compting House, & has acquired a knowledge of Gibralter & its neighbourhood by two voyages, I believe he would perform the duties of Consul to your satisfaction if you should think proper to appoint him—
          With most grateful and affectionate recollection of your kind attention, & with sincere wishes for your health & happiness, I am most respectfully Your obliged friend
          
            C. Wistar Junr.
          
        